The opinion of the Court was by
Weston C. J.
If the notice to the defendant was properly directed, the proper mode of transmission was by the mail; and this was seasonably resorted to for this purpose. The question of due diligence, which was properly submitted to the jury involved two considerations; whether there was satisfactory evidence, that the residence of the defendant was at St. John, or if not, whether the plaintiff, through his agent, had made all reasonable efforts, to ascertain where it was.
There was evidence tending to show, that he had resided at Calais. It was the duty of the holder to inquire at thq£,place, whether he was still there, or whether he had removed elsewhere, and if so, to what place. Inquiries are made, to be answered ; and upon the answers, further proceedings are to he had, if there is no reason to doubt their correctness. This is the very diligence the law requires. The inquiries and the answers are in themselves facts, to be laid before a jury, to prove such diligence. The agent for the plaintiff inquired at the house of the second indorser for the residence of Clark. A certain house was pointed out to him in answer to his inquiry. He goes there, and inquires for him, and is told that he had gone to St. John, and was there at work. He acts upon this information, and on the same day puts the letter of notice to the defendant into the postoffice at Calais, directed to him at St. John. Having succeeded in the object of his inquiries, and there being nothing to awaken suspicion, that he had not been truly informed, he had no occasion to inquire further. He was satisfied; the jury were satisfied; and the testimony was sufficient to satisfy any reasonable mind.

Judgment on the verdict.